Citation Nr: 1743572	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-22 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for degenerative disc disease and residuals of a fracture of the lumbar spine. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to October 1952.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In his June 2014 substantive appeal, the Veteran requested a hearing before the Board via videoconference.  Before such a hearing could be scheduled, however, the Veteran withdrew his request in a December 2015 letter.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In statements submitted to VA in August and September of 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an evaluation in excess of 40 percent for degenerative disc disease and residuals of a fracture of the lumbar spine.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to an evaluation in excess of 40 percent for degenerative disc disease and residuals of a fracture of the lumbar spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.

In statements submitted to VA in August and September of 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to an evaluation in excess of 40 percent for degenerative disc disease and residuals of a fracture of the lumbar spine.  As to this issue there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

The appeal on the issue of entitlement an evaluation in excess of 40 percent for degenerative disc disease and residuals of a fracture of the lumbar spine has been withdrawn and is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


